PER CURIAM.
The defendant union appeals from the judgment of the trial court vacating an arbitration award that had been rendered by the state board of mediation and arbitration (board). The defendant claims that there was insufficient evidence to prove (1) misconduct by the board, (2) prejudice to the plaintiff, (3) that one of the arbitrators imperfectly exercised her powers, and (4) *801that the award was untimely under General Statutes § 31-98. We affirm the judgment of the trial court.
Our examination of the record and briefs of the parties persuades us that the judgment of the trial court should be affirmed. In its comprehensive memorandum of decision, the trial court analyzed the law in a manner consistent with a proper interpretation of General Statutes § 52-418 and consistent with case precedent relating to the confirmation or vacating of arbitration awards. See O & G/O’Connell Joint Venture v. Chase Family Ltd. Partnership No. 3,203 Conn. 133, 523 A.2d 1271 (1987).
The trial court’s memorandum of decision; Hartford v. Local 1716, Council 4, AFSCME, 44 Conn. Sup. 312, 688 A.2d 882 (1996), addresses all of the arguments raised in this appeal, and we adopt that well reasoned decision as a statement of the applicable law on these issues.
The judgment is affirmed.